Citation Nr: 1828190	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  15-23 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for bladder dysplasia, claimed as due to herbicide exposure.

2.  Entitlement to service connection for an acquired psychiatric disorder to include depression and posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Graham N. Wright, Attorney-at-law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated September 2014 and May 2015 of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Board notes that, although the claims of service connection for an acquired psychiatric disability, bilateral hearing loss, and tinnitus were certified to the Board as new claims, because these claims were previously denied by the RO in a final rating decision, the Board is obligated by statute to consider whether new and material evidence has been submitted prior to addressing the merits of these claims.  38 U.S.C. §§ 5108, 7105(c) (2012); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Thus, the Board has recharacterized these issues as set forth on the cover page of this decision.  In light of the favorable determination below, no prejudice to the Veteran has resulted from the Board's recharacterization of the issues on appeal.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

With respect to the issue of entitlement to service connection for an acquired psychiatric disorder, since the issuance of the prior September 2014 rating decision, additional service personnel records have been received that relate to the Veteran's claimed in-service stressors.  In such an instance, where VA receives relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement of new and material evidence.  See 38 C.F.R. § 3.156(c) (2017).  This regulation contemplates official service department records which presumably have been misplaced and have now been located and forwarded to VA.  In essence, the finality of any previous decision is vitiated by the association of additional, pertinent service department records, and the claim must be reconsidered.  In other words, the submission of new and material is not required in this case for VA to consider the claim on the merits.  The Board has therefore rephrased the issue on appeal accordingly.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for an acquired psychiatric disorder and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  At the March 2018 Board hearing, the Veteran, through his attorney, withdrew the pending appeal of the claim of entitlement to service connection for bladder dysplasia.

2.  In a November 1994 rating decision, the RO denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance.

3.  The evidence received since the November 1994 decision includes statements of the Veteran, as well as private treatment records, which relate to unestablished facts necessary to substantiate the matters of entitlement to service connection for bilateral hearing loss and tinnitus and, if presumed credible, raise a reasonable possibility of substantiating the claims.

4.  The evidence is at least in equipoise as to whether the Veteran's currently diagnosed tinnitus was incurred in his active military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the pending appeal of the claim of entitlement to service connection for bladder dysplasia are met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2018).

2.  The November 1994 rating decision denying service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C. § 7105(c) (1990); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994).

3.  New and material evidence has been received to warrant reopening of the claim of service connection for bilateral hearing loss.  38 U.S.C. §§ 5107, 5108, 7104 (2012); 38 C.F.R. § 3.156 (2017).

4.  New and material evidence has been received to warrant reopening of the claim of service connection for tinnitus.  38 U.S.C. §§ 5107, 5108, 7104 (2012); 38 C.F.R. § 3.156 (2017).

5.  Resolving all doubt in the Veteran's favor, tinnitus was incurred in his active service.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  Appeals may be withdrawn on the record at a hearing or in writing.  38 C.F.R. § 20.204(b)(1).

At the March 2018 Board hearing, the Veteran, through his attorney, expressed his desire to withdraw the pending appeal of the issue of entitlement to service connection for bladder dysplasia.  Hence, no allegations of errors of fact or law remain for appellate consideration with respect to said claim.  Accordingly, the Board does not have jurisdiction to review the appeals as to this matter, and it must be dismissed.

II. Duties to Notify and to Assist

Neither the Veteran nor his attorney has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

III. Claims to reopen

In general, decisions of the RO that are not appealed in the prescribed time period are final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 20.1103 (2017).  Pursuant to 38 U.S.C. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.
For claims filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2017).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In a November 1994 decision, the RO denied the Veteran's original claims of entitlement to service connection bilateral hearing loss and tinnitus.  The Veteran did not appeal the decision.  As new and material evidence was not received within one year of the decision, it became final as to the identified claims.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1100; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Under these circumstances, the RO's November 1994 rating decision is final as to the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus, and is not subject to revision on the same factual basis.  See 38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.

The Veteran now seeks to reopen his claims.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

Thus, the Board has reviewed the entire record, with particular attention to the additional evidence received since the last final decision in November 1994.  After reviewing the record, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156 warranting reopening of the claims of service connection for bilateral hearing loss and tinnitus.

The evidence associated with the Veteran's claims file at the time of the last final denial in November 1994 included service treatment records (STRs), private treatment records, and statements of the Veteran.

At the time of the last final denial, the Veteran contended that he developed bilateral hearing loss and tinnitus as a result of his military service.  See the Veteran's claim dated August 1994.  He reported that his hearing loss and tinnitus were sustained as a result from gun fire during operations on the U.S.S. HISSEM between 1964 and 1967.  Id.
The Veteran served on active duty from July 1964 to November 1967.  His service treatment records (STRs), including his October 1967 separation examination, are absent any documentation of a hearing loss or tinnitus disabilities.

A private audiogram dated in July 1991 did not document hearing loss sufficient for VA compensation purposes.  See 38 C.F.R. § 3.385.

As described above, the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus were denied in a November 1994 rating decision.  The Veteran filed claims to reopen, which were denied in a May 2015 rating decision.  Relevant evidence received since the November 1994 decision includes the Veteran's private treatment records; and lay statements, including Board hearing testimony, of the Veteran.

Without the need to discuss every piece of newly received evidence in detail, the Board finds that new and material evidence has been received regarding the request to reopen the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Namely, private treatment records dated from 2009 to 2011 document the Veteran's "long history" of hearing loss and tinnitus, which the Veteran reports have been present since his military service.  In addition, private treatment records dated in November 2011 specifically reported that the Veteran mild to moderate drop in low tones of the right ear with moderate severe to severe loss in the mid-tones, and severe loss in the high tones.

Critically, these private treatment records relate to the previously unestablished elements of diagnosis and nexus as to the bilateral hearing loss and tinnitus claims.  Accordingly, the standards under 3.156(a) have been met and the claims are reopened.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Shade, supra.

IV. Merits of service connection - tinnitus

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Here, the Veteran contends that he has tinnitus, which is due to in-service acoustic trauma.  See, e.g., the Veteran's claim dated January 2015.  As indicated above, the record demonstrates that the Veteran served on active duty from July 1964 to November 1967.  He has asserted in-service acoustic trauma due to exposure to in-coming and out-going gun and mortar fire while serving aboard the U.S.S. HISSEM during the Vietnam War.  To this end, the record confirms that the Veteran served on the U.S.S. HISSEM in the waters adjacent to the Republic of Vietnam in support of Market Time operations in 1965 and 1966.  The Board further observes that the Veteran's report of in-service acoustic trauma from exposure to gun and mortar fire has been conceded by the RO.  See the rating decision dated November 1994.  Moreover, the Veteran's assertions of in-service acoustic trauma are consistent with the evidence of record.

The Veteran has repeatedly asserted that he experiences bilateral tinnitus dating from his military service.  See, e.g., the Veteran's claims dated August 1994 and January 2015; see also the March 2018 Board hearing transcript.

Private treatment records dated in July 1991 noted a diagnosis of tinnitus.  In November 2011, the Veteran's private treatment provider stated that the Veteran has a "long history of bilateral ringing tinnitus, which has been present since the Republic of Vietnam."  The Veteran's treatment provider additionally described the Veteran's history of loud noise exposure.

The Board has reviewed the personal statements of the Veteran, who reported that his tinnitus arose during service and has existed since that time.  The Board finds such contentions to be both competent and credible.  When a condition may be diagnosed by its unique and readily identifiable features, as is the case with tinnitus, the presence of the disorder is not a determination "medical in nature," and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 305 (2007).  When a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's statements and determine whether it supports a finding of service incurrence and continued symptoms since service.  Id.  If it does, such lay evidence is sufficient to establish service connection.  Id.  Moreover, the Veteran's assertions are corroborated by the conclusions of his private treatment provider in November 2011, who opined that the Veteran's bilateral tinnitus has been present since exposure to loud noise during his Vietnam War service.

Accordingly, the Board has weighed the probative evidence of record and finds that the evidence is at least in equipoise as to whether the diagnosed tinnitus is the result of the Veteran's military service.  The benefit-of-the-doubt rule is therefore for application.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).  The Board will resolve the reasonable doubt in the Veteran's favor and find that the evidence supports the grant of service connection for tinnitus.  See 38 U.S.C. § 5107 (2012).


ORDER

The appeal of entitlement to service connection for bladder dysplasia is dismissed.

New and material evidence having been received, the application to reopen the claim of service connection for bilateral hearing loss is granted.

New and material evidence having been received, the application to reopen the claim of service connection for tinnitus is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

For the reasons set forth below, the Board finds that the claims remaining on appeal - entitlement to service connection for bilateral hearing loss and an acquired psychiatric disorder - must be remanded for additional development.

As described above, the Board has reopened the matter of entitlement to service connection for bilateral hearing loss.  The claim was previously denied, in part, because the evidence did not support a diagnosis of hearing loss sufficient for VA compensation purposes pursuant to 38 C.F.R. § 3.385.  See the rating decision dated November 1994.  However, the Veteran has recently submitted private treatment records suggesting worsening hearing loss symptomatology.  See, e.g., the private treatment records dated November 2011.  Accordingly, the Board finds that this matter must be remanded to afford the Veteran a VA audiological examination to address outstanding questions of diagnosis and nexus.

With respect to the claim of entitlement to service connection for an acquired psychiatric disorder to include depression and PTSD, the Veteran has asserted that he developed said disability as a result of fear of hostile military activity during his military service.  See, e.g., the March 2018 Board hearing transcript.  In addition, the Veteran has asserted that he incurred a psychiatric disability due to poor treatment by one of his captains during his service.  Id. at pg. 3.

Initially, the evidence of record shows that the Veteran served aboard the U.S.S. HISSEM while it was stated in waters adjacent to the Republic of Vietnam, in support of Operation Market Time from 1965 to 1966.  Moreover, as indicated above, the Veteran's exposure to in-coming gun and mortar fire during that operation has been conceded.  In addition, as to his contention of in-service mistreatment by a superior officer, the Veteran has submitted a March 1967 Report of Fitness for the period from September 1, 1966 to December 15, 1966, which indicates that a complaint was filed questioning his fitness for service.

The Veteran was afforded a VA examination in September 2014 at which time the examiner found that that the Veteran experienced periods of hypomania that predated his entry into military service.  The examiner further stated that the Veteran's periods of major depression did not begin until well after his military discharge.  The examiner then concluded, "[t]herefore, it is unlikely that Veteran's current diagnosis of bipolar II disorder is related to his military service."

Crucially, with respect to the examiner's report that the Veteran experienced psychological symptoms prior to his military enlistment, the Veteran's July 1964 enlistment examination does not document any pre-existing psychiatric abnormalities.  As such, the legal presumption of soundness applies, which the examiner did not consider.  Moreover, the examiner failed to provide adequate rationale to support his conclusion against nexus; namely, he did not address the Veteran's contentions of continuing psychological symptoms dating from his military service, to include as due to his combat service as well as his claimed mistreatment by a superior officer.

The Board additionally notes that since the September 2014 examination was conducted, VA amended 38 C.F.R. § 4.125(a) to indicate that a diagnosis of a mental disorder, to include PTSD, must conform to the standards set in the DSM-V.  The amendments are applicable to the Veteran's claim.  See 38 C.F.R. § 4.125; 79 Fed. Reg. 45,093, 45,094-096 (Aug. 4, 2014); 80 Fed. Reg. 14,308 (Mar. 19, 2015) (final) (providing that for claims that were initially certified for appeal to the Board, the Court, or the U.S. Court of Appeals for the Federal Circuit prior to August 4, 2014, DSM-IV will apply.  For all applications for benefits received by VA or pending before the AOJ on or after August 4, 2014, DSM-V will apply).  As the Veteran's claim was first certified for appeal in December 2015, DSM-V applies to the claim.  As noted, the September 2014 VA examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD under DSM-IV.

Thus, the Board finds the evidence of record is insufficient to determine whether service connection is warranted for a psychiatric disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made).  This matter must therefore be remanded to afford the Veteran with a VA psychiatric examination that uses DSM-V, in accordance with current VA regulations.  The examiner must also address the etiology of any previously diagnosed psychiatric disability.

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all pertinent, outstanding records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2. Arrange for the Veteran to undergo a VA audiology examination to address his claim for service connection for bilateral hearing loss.  Access to the electronic claims file must be made available to the examiner for review in connection with the examination.

For each ear, the audiologist should identify the auditory thresholds, in decibels, at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.

With respect to any diagnosed hearing loss sufficient for VA compensation purposes, the examiner should render an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability:  a) had its onset during service, b) was manifested to a compensable degree within the first post-service year; or c) is otherwise related to in-service injury or disease, to particularly include the conceded in-service acoustic trauma.

In addressing the above, the examiner must consider and discuss all pertinent in- and post-service evidence, including the Veteran's lay assertions.

In this regard, the examiner should note that the absence of evidence of treatment for a claimed disability in the Veteran's service treatment records should not serve as the sole basis for a negative opinion.

The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.


3. Schedule the Veteran for a VA examination to determine the etiology of his claimed acquired psychiatric disorder to include PTSD, depression, and bipolar disorder.  All indicated tests and studies should be conducted.  Access to the electronic claims file must be made available to the examiner for review in connection with the examination.

Following examination of the Veteran and review of the entire claims file, the examiner is requested to provide an opinion as to whether the Veteran meets the criteria for a diagnosis of PTSD under the DSM-V criteria.  If not, the examiner should specify which of the criteria are not met.  If the Veteran does meet the PTSD criteria, the examiner shall specify the stressors supporting the diagnosis.

If the diagnosis of PTSD is based upon a stressor involving fear of hostile military or terrorist activity, the examiner shall so state. 

For any additional psychiatric diagnosis (including any previously diagnosed psychiatric disorders such as depression and bipolar disorder, the examiner is requested to provide an opinion as to whether it is at least as likely as not that said disability was incurred in the Veteran's active duty service.

In answering these questions, the examiner should address the Veteran's assertions of continuity of symptomatology dating from his military service.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity since service should be set forth in detail.
If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

4. Thereafter, readjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran and his attorney should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


